Case 1:16-cr-00002-JMS-TAB Document 957 Filed 02/11/21 Page 1 of 8 PageID #: 5249




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  DONALD HINKLE,                                         )
                                                         )
                                 Petitioner,             )
                                                         )
                            v.                           )      No. 1:19-cv-04514-JMS-MPB
                                                         )
  UNITED STATES OF AMERICA,                              )
                                                         )
                                 Respondent.             )


                 Entry Discussing Motion for Relief Pursuant to 28 U.S.C. § 2255
                            and Denying Certificate of Appealability

         For the reasons discussed in this Entry, the motion for relief pursuant to 28 U.S.C. § 2255

  must be denied, and the action dismissed with prejudice. In addition, the Court finds that a

  certificate of appealability should not issue.

                                          I.       The § 2255 Motion

         A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

  prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

  (1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 "upon

  the ground that the sentence was imposed in violation of the Constitution or laws of the United

  States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

  in excess of the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C.

  § 2255(a). "Relief under this statute is available only in extraordinary situations, such as an error

  of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

  results in a complete miscarriage of justice." Blake v. United States, 723 F.3d 870, 878-79 (7th

  Cir. 2013) (citing Prewitt v. United States, 83 F.3d 812, 816 (7th Cir. 1996).
Case 1:16-cr-00002-JMS-TAB Document 957 Filed 02/11/21 Page 2 of 8 PageID #: 5250




                                            II. Discussion

     A. Hinkle's Conviction, Sentence, and Appeal

         The facts of Hinkle's crime, as stipulated by the parties in Hinkle's plea agreement, are as

  follows.

         During the course of an ATF investigation in later 2015 that led to a second
         superseding indictment, Donald Hinkle was observed purchasing controlled
         substances from a source of supply. As such, his residence ... was searched on
         December 10, 2015. Officers searching the house found four digital scales in the
         kitchen, and found 23 grams of fentanyl in the bedroom. Officers also found
         ammunition in a magazine in the bedroom. In the post-Miranda interview that
         followed, Hinkle admitted that the ammunition and controlled substances in the
         house were his.

  United States v. Benitez et al, 1:16-cr-00002-JMS-TAB-14 (hereinafter "Crim. Dkt."), dkt. 617 at

  6-7. On September 8, 2016, Hinkle was charged in a 23-count second superseding indictment (the

  "Indictment") with being a felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1)

  (Count 21), and possession with the intent to distribute fentanyl, in violation of 21 U.S.C. §

  841(a)(1) (Count 22). Crim Dkt. 423.

         On February 17, 2017, Hinkle entered into a plea agreement pursuant to Federal Rule of

  Criminal Procedure 11(c)(1)(B) and agreed to plead guilty to Count 21 of the Indictment. See

  Crim. Dkt. 617 at 1-2. Both parties agreed and stipulated to a factual basis that supported a

  conviction for Count 21. Id. at 6-7. The parties also stipulated to a sentence of 120 months'

  imprisonment. Id. at 4. Hinkle agreed to waive his right to appeal his conviction and sentence if

  the Court sentenced him in accordance with the plea agreement. Id. at 8-9. Hinkle further agreed

  not to contest or seek to modify his conviction or sentence or the manner in which they were

  determined in any later legal proceeding, including but not limited to an action brought under 28

  U.S.C. § 2255. Id.
Case 1:16-cr-00002-JMS-TAB Document 957 Filed 02/11/21 Page 3 of 8 PageID #: 5251




         On May 22, 2017, at a combined plea and sentencing hearing, the Court accepted Hinkle's

  plea of guilty and sentenced him to 120 months' imprisonment and 24 months' supervised release

  in accordance with the terms of the plea agreement. See Crim Dkts. 705, 708. Hinkle subsequently

  filed an unsuccessful appeal. See United States v. Hinkle, 725 Fed. Appx. 421, 422 (7th Cir. 2018).

     B. Hinkle's § 2255 Petition

         In his petition, Hinkle argues that he is entitled to relief on the following grounds: (1) his

  guilty plea was not knowingly and intelligently made because he was misinformed by the Court

  as to the nature of the charged crime under 18 U.S.C. § 922(g)(1); (2) he did not know that the

  government must prove that he knew he possessed ammunition and that he knew that he belonged

  to the relevant category of persons barred from possessing a firearm or ammunition, pursuant to

  Rehaif v. United States, 139 S. Ct. 2191 (2019); and (3) the Court erred in sentencing him to a term

  of 120 months' imprisonment and 24 months' supervised release when the statute only provides

  for a maximum term of 120 months' imprisonment. See dkt. 1. The respondent argues that Hinkle

  has waived his right to collaterally attack his conviction or sentence on those grounds, and even if

  he had not, his claims are procedurally defaulted and meritless.

         1. Collateral Attack Waiver

             a. Legal Standard

         "A waiver of appeal is valid, and must be enforced, unless the agreement in which it is

  contained is annulled." United States v. Hare, 269 F.3d 859, 860 (7th Cir. 2001). The rule in this

  circuit is firmly established that the waiver of the right to file a § 2255 motion shall, with only

  limited exceptions, be strictly enforced. United States v. Smith, 759 F.3d 702, 706-07 (7th Cir.

  2014); United States v. Quintero, 618 F.3d 746, 751 (7th Cir. 2002); Mason v. United States, 211

  F.3d 1065, 1069 (7th Cir. 1996). "[A] waiver [of appeal or of post-conviction relief rights] stands
Case 1:16-cr-00002-JMS-TAB Document 957 Filed 02/11/21 Page 4 of 8 PageID #: 5252




  or falls with the plea bargain of which it is a part." Nunez v. United States, 546 F.3d 450, 455 (7th

  Cir. 2008).

         Plea agreements are construed "according to the ordinary principles of contract law, but

  with a heightened obligation both to secure for defendants the benefits of their negotiation and to

  restrict only those rights they properly relinquished." Cross v. United States, 892 F.3d 288, 298

  (7th Cir. 2018). "That an appeal waiver does not bar claims outside its scope follows from the fact

  that, '[a]lthough the analogy may not hold in all respects, plea bargains are essentially contracts.'"

  Garza v. Idaho, 139 S. Ct. 738, 744 (2019) (quoting Puckett v. United States, 556 U.S. 129, 137

  (2009)). In addition, some claims are not waivable. "Most fundamentally, courts agree that

  defendants retain the right to challenge whether the waiver itself is valid and enforceable—for

  example, on the grounds that it was unknowing or involuntary." Id. at 745.

                b. Hinkle's Collateral Attack Waiver

         In his criminal case, Hinkle agreed in writing that if the Court accepted the terms of the

  Rule 11(c)(1)(C) plea agreement, he waived his right to challenge his conviction or sentence under

  18 U.S.C. § 3582 or 28 U.S.C. § 2255. See Crim. Dkt. 617 at 8-9.

         The collateral attack waiver in Hinkle’s plea agreement states, in relevant part:

         Additionally, in the event the Court accepts this Rule 11(c)(1)(C) plea provided for
         in this Plea Agreement and sentences the Defendant consistent with this agreement,
         the defendant expressly agrees not to contest, or seek to modify, the defendant's
         conviction or sentence or the manner in which either was determined in any
         proceeding, including but not limited to, an action brought under 18 U.S.C. § 3582
         or 28 U.S.C. § 2255. . . As concerns the Section 2255 waiver, the waiver does not
         encompass claims, either on direct or collateral review, that the defendant received
         ineffective assistance of counsel.

  Id. Hinkle received concessions from the government for signing the plea agreement, including an

  agreed sentencing recommendation and the dismissal of Count 22 the Indictment. See Crim. Dkts.

  617 at 1-2; 690 at 5-6. Hinkle filed no reply and does not dispute in his petition that he was
Case 1:16-cr-00002-JMS-TAB Document 957 Filed 02/11/21 Page 5 of 8 PageID #: 5253




  competent to enter into the plea agreement. To the extent that Hinkle attempts to argue that his

  guilty plea was not voluntarily made, the Seventh Circuit has already determined that Hinkle's guilty

  plea and the waivers contained in his plea agreement are valid. See Hinkle, 725 Fed. Appx. at 422

  ("Because the guilty plea stands, so does the waiver."). Thus, Mr. Hinkle’s collateral attack waiver

  applies, and his § 2255 motion is barred by the collateral attack waiver in his plea agreement.

  Garza, 139 S. Ct. at 744.

         2. Substance of Hinkle's Claims

         Even if Hinkle's claims were not barred by the collateral attack waiver in his plea

  agreement, his petition would still be denied on its merits. The first two issues – whether Hinkle's

  guilty plea was valid and whether his sentence exceeded the statutory maximum – were both

  already decided in Hinkle's appeal. See Hinkle, 725 Fed. Appx. at 422 (holding that "[Hinkle's]

  guilty plea stands" and that "Hinkle's 120-month sentence – to which he specifically acceded in

  the plea agreement – does not exceed the ten-year statutory maximum"). Hinkle cannot use a

  § 2255 motion to re-assert claims that were decided on direct appeal. See Olmstead v. United

  States, 55 F.3d 316, 319 (7th Cir. 1995) ("A Section 2255 motion is neither a recapitulation of nor

  a substitute for a direct appeal.") (internal quotation omitted)).

         Finally, Hinkle's claim pursuant to Rehaif is undeveloped and without merit. In Rehaif, the

  Supreme Court held that "in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the

  Government must prove both that the defendant knew he possessed a firearm and that he knew he

  belonged to the relevant category of persons barred from possessing a firearm." 139 S. Ct. at 2200.

  In other words, under Rehaif, the government's burden includes proving beyond a reasonable doubt

  that Hinkle knew, at the time of the offense, he had "been convicted in any court of, a crime

  punishable by imprisonment for a term exceeding one year." 18 U.S.C. § 922(g)(1). Here, Hinkle
Case 1:16-cr-00002-JMS-TAB Document 957 Filed 02/11/21 Page 6 of 8 PageID #: 5254




  pleaded guilty to violating § 922(g)(1) and admitted to all the elements of the offense, including

  his status as a convicted felon. In his petition, Hinkle offers no argument or factual support for his

  claim that he was unaware of his status as a convicted felon, and Hinkle's testimony at his plea and

  sentencing hearing, provided below, demonstrate his understanding of his status.

         THE COURT: If we had gone to trial on Count 21, the Government would have been
         required to prove certain elements of that crime, and they are listed at the bottom of
         Paragraph 1 [of the plea agreement]. They would have been required to prove that you
         knowingly possessed ammunition; second, that at the time you possessed the ammunition,
         you had previously been convicted of a felony and that the possession of the ammunition
         was in or affecting commerce or it was shipped in interstate or foreign commerce. Do you
         understand those are the elements they would have been required to prove by proof beyond
         a reasonable doubt if we had gone to trial?

         THE DEFENDANT: Yes, ma’am.

         THE COURT: And you understand that by pleading guilty you are relieving the
         Government of the burden of having to prove those elements because you are admitting
         that they are true.

         THE DEFENDANT: Yes, ma’am.

  Crim Dkt. 755 at 8-9. Further, the Court does not doubt that Hinkle was aware of his status as a

  felon at the time he possessed the ammunition. Hinkle's pre-sentencing report reflects that Hinkle

  has been convicted of five prior felonies on three different occasions, specifically: (1) felony

  convictions for robbery and possession of a sawed-off shotgun in 1996, for which he was sentenced

  to 10 years' imprisonment; (2) felony convictions for dealing in marijuana and neglect of a

  dependent in 2010, for which he was sentenced to 545 days' imprisonment; and (3) a felony

  conviction for dealing in marijuana in 2011, for which he was sentenced to 365 days'

  imprisonment. Crim. Dkt. 690 at 9-12. Therefore, in addition to being barred by waiver, Hinkle's

  Rehaif claim is without merit.
Case 1:16-cr-00002-JMS-TAB Document 957 Filed 02/11/21 Page 7 of 8 PageID #: 5255




         Accordingly, for all of these reasons, Hinkle's motion for relief pursuant to § 2255 is

  denied. Consistent with this ruling, Hinkle's supplemental motion to vacate, dkt. [7], which directs

  the Court to additional, non-binding case law in support of his Rehaif claim, is denied as moot.

                                            III. Conclusion

         For the reasons explained above, Hinkle is not entitled to relief on his § 2255 motion.

  Accordingly, his motion for relief pursuant to § 2255 is denied, and this action is dismissed with

  prejudice. His supplemental motion to vacate, dkt. [7], is denied as moot. Judgment consistent

  with this Entry shall now issue and the Clerk shall docket a copy of this Entry in No. 1:16-cr-

  00002-JMS-TAB-14. The motion to vacate, Crim. Dkt. [891], shall also be terminated in the

  underlying criminal action.

                              IV. Denial of Certificate of Appealability

         A habeas petitioner does not have the absolute right to appeal a district court's denial of his

  habeas petition. Rather, he must first request a certificate of appealability. See Miller–El v.

  Cockrell, 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014).

  Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255

  Proceedings, and 28 U.S.C. § 2253(c), the Court finds that Hinkle has failed to show that

  reasonable jurists would find "it debatable whether the petition states a valid claim of the denial of

  a constitutional right" and "debatable whether [this Court] was correct in its procedural ruling."

  Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of

  appealability.

         IT IS SO ORDERED.




          Date: 2/11/2021
Case 1:16-cr-00002-JMS-TAB Document 957 Filed 02/11/21 Page 8 of 8 PageID #: 5256




  Distribution:

  All ECF-registered counsel of record via email

  DONALD HINKLE
  15170-028
  TERRE HAUTE – FCI
  TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
  Inmate Mail/Parcels
  P.O. BOX 33
  TERRE HAUTE, IN 47808
